Judgment unanimously affirmed. Memorandum: While the initial police detention of the defendant lacked probable cause and was therefore illegal (Dunaway v New York, 442 US 200; People v Misuis, 47 NY2d 979), his confession was not gained through the exploitation of this illegality. Instead, he made inculpatory statements only after the police, by virtue of their having obtained a statement from a codefendant which clearly implicated the defendant in these crimes, had obtained the probable cause necessary for a legal arrest (see People v Berzups, 49 NY2d 417). Since these admissions were otherwise voluntary, the defendant’s motion to suppress was, therefore, properly denied. We have examined the defendant’s remaining arguments on appeal and find them to be without merit. (Appeal from judgment of Onondaga County Court—manslaughter, first degree.) Present—Cardamone, J. P., Simons, Callahan, Doerr and Moule, JJ.